Opinion issued January 27, 2005



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00788-CV
____________

ENVIRO REMEDIATION COATINGS SERVICES, INC. AND
RANDALL CHILTON,  Appellants

V.

CIT FINANCIAL USA, INC. F/K/A
NEWCOURT FINANCIAL USA, INC.,  Appellee




On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2003-44596





MEMORANDUM OPINION
           The Court today considered Appellants’ Motion to Dismiss Appeal filed by
appellants, Enviro Remediation Coatings Services, Inc. and Randall Chilton. 
Appellants’ motion is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a). 
All pending motions in this appeal are overruled as moot.  The Clerk is directed to
issue mandate immediately.  Tex. R. App. P. 18.1.
 
PER CURIAM
 
Panel consists of Justices  Nuchia, Jennings, and Alcala.